DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 28. 29, 37-40, 43, 44, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2015/0324636) in view of Kirk (US 2016/0314818).
Bentley discloses in the Figures and specification (see e.g. paragraphs [0064] and [0095]) a system and associated method which is configured to recognize an action (event signature) in a video, and synchronize a sensor-related information to the video based on the recognized action. Bentley further discloses at paragraph [0171] that its 
With respect to claims 26, 38 and 44, the synchronization point of Bentley is determined based on computer vision. 
With respect to claims 28, 40 and 46, both Bentley and Kirk disclose systems whereby two or more participants can be identified and have their sensor-related information associated with the video.  See e.g. paragraph [0032] of Bentley, which discloses that a jersey number or player identifier number may be used to identify each of a plurality of players, and paragraph [0247] of Kirk, which discloses that detected information of a plurality of players can be integrated with each other and the video data.
With respect to claims 29, 37 and 47, Kirk discloses at paragraph [0251] the provision of sensors at multiple positions on a user’s body, which enables detection of 
With respect to claim 39, Bentley discloses a step of recognizing a participant in a video, and Kirk discloses steps of tracking a location of a participant and mapping the location to sensor-related information, as discussed above.
With respect to claim 43, the system of Bentley as viewed with Kirk comprises a computer readable medium with instructions to perform the method steps.

Claims 30, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Kirk, and further in view of Bilbrey (US 8,400,548). Bentley as viewed in combination with Kirk discloses or suggests the claim limitations with the exception of the device being configured to select a participant based on user input. This feature is known in the art, as disclosed for example by Bilbrey at col. 6, lines 50-55, and would have been obvious to one of ordinary skill in the art for the purpose of allowing a user to select a participant to analyze.

Claims 31, 32, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Kirk, and further in view of Anderson (US 2016/0049173). Bentley as viewed in combination with Kirk discloses or suggests the claim limitations with the exception of the use of a semiconductor device. This feature is well-known in the art, as disclosed for example by Anderson at paragraph [0131], and .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Kirk and Anderson, and further in view of Bilbrey (US 8,400,548). Bentley as viewed in combination with Kirk discloses or suggests the claim limitations with the exception of the device being configured to select a participant based on user input. This feature is known in the art, as disclosed for example by Bilbrey at col. 6, lines 50-55, and would have been obvious to one of ordinary skill in the art for the purpose of allowing a user to select a participant to analyze.

Response to Arguments
Applicant’s arguments with respect to claims 25, 26, 28-33, 35-40, 42-44 and 46-48 have been considered but are moot because in light of the new grounds of rejection presented above.  Applicant’s arguments are well-taken with respect to the ambiguity of the teachings of the Anderson reference(s); therefore a new rejection citing references which more clearly teach the limitations of the invention has been made.  Because the new grounds of rejection were not necessitated by amendment, this action is made non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
April 20, 2021